Title: To James Madison from Edmund Randolph, 2 November 1782
From: Randolph, Edmund
To: Madison, James


My dear sir
Richmond Novr. 2. 1782.
The great constitutional question, which was mentioned in my last letter, as having been adjourned from the general court to the court of appeals, received a second solemn hearing on thursday. The Judges, impressed with the dignity of it, have taken time until this day, when it will be finally decided, if some collateral objections should not prevent the dicision.
Dr. Lee came to town the day before yesterday, and by the last post a very scurrilous account of his having left Phila. for Richmond followed him, in one of the newspapers. Does the sacred liberty of the press justify such invectives against men in high office? Freedom of writing is designed for the scrutiny of public measures, and even of private characters, if connected with them. But what will be said in those countries, where the reputation of congress is synonomous with the reputation of the American cause, when a pasquinade against a member of that body is virulent and uncensured, altho’ no reason drawn from his public conduct, is assigned for it? Provision however will I suppose never be made against this mischief; as the states will not of themselves take it up, and congress must forbear to recommend it thro’ delicacy. The newspaper, which contains this piece is in great demand here: such is the propensity to scandal.
The assembly have not met, fifteen delegates being deficient yesterday. On Monday perhaps the season of warm debate will commence. Mr. Jefferson is coming down, but whether as a delegate or not, it is yet doubtful.

I am absolutely ashamed to repay your copious letters and particularly the last of 22: Ulto. by my short scraps: but the pressure of the court, added to the yet uninteresting matter of our country, must procure me a credit with you until the assembly get into full business.
